Citation Nr: 0933366	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-38 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for right 
knee degenerative joint disease, status post surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 
1975. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which continued the 10 percent rating for the 
Veteran's service-connected right knee degenerative joint 
disease, status post surgery.  

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the additional delay is regrettable, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran asserts that he is entitled to a higher rating 
for his right knee degenerative joint disease.  During the 
May 2009 hearing, the Veteran stated that he received private 
treatment for his right knee disability at Northwest 
Community Hospital and also from Dr. J. Venick.  Private 
records pertaining to treatment of right knee degenerative 
joint disease have not been associated with the claims file.  
As these records would be of assistance in determining the 
severity of his right knee disability, they are relevant and 
should be obtained.  VA will make reasonable efforts to 
obtain relevant records from private medical care providers, 
if the records are adequately identified and if the claimant 
authorizes the release of such records.  
38 U.S.C.A. § 5103A(b)(1) (West Supp. 2008); 38 C.F.R. 
§ 3.159(c)(1) (2008).  

The Board also notes that the VA examination dated in May 
2007 did not consistently report all symptoms due to the knee 
disability such as the effect of pain, weakness, lack of 
endurance and incoordination.  Additionally, the McMurray 
test was noted to be equivocal.  VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2008); Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to 
assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one").  Accordingly, the Veteran should be afforded another 
VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any medical 
records, not already in the claims file, 
pertaining to treatment or evaluation of 
his right knee degenerative joint disease 
from any private practitioner, 
specifically from "Northwest Community" 
hospital and a "Dr. J. Venick," or to 
provide the identifying information and 
any necessary authorization to enable the 
AMC/RO to obtain such evidence on his 
behalf.  Document any attempts to obtain 
such records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the Veteran, so inform him and request 
that he obtain and submit it.  If the 
records are not available, it must be so 
stated, in writing, for inclusion in the 
claims file.

2.  After the above records have been 
associated with the claims file, schedule 
the Veteran for another VA examination to 
determine the extent and severity of the 
service-connected right knee disability.  
The Veteran's VA claims folder must be made 
available to the examiner for review in 
connection with the examination  and the 
examination report should reflect that such 
a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished. 

The examiner should report the range of 
motion in the right knee in degrees.  The 
examiner should determine whether the knee 
disability is manifested by pain, weakened 
movement, excess fatigability, lack of 
endurance, or incoordination.  These 
determinations should be expressed in terms 
of the degree of additional range-of-motion 
loss.  

The examiner should report whether there is 
lateral subluxation or lateral instability 
of the left knee, and if present, express 
an opinion as to the severity of such 
subluxation or lateral instability (slight, 
moderate, or severe).  The examiner should 
report whether the functional impairment 
due to the left knee disability is severe, 
moderate, or slight.  The examiner should 
report whether the service-connected right 
knee disability causes marked interference 
with employment.  Any opinions expressed by 
the examiner should be accompanied by a 
clear rationale.  The examiner should also 
reconcile any inconsistencies with the May 
2007 VA examination report to the extent 
possible.

3. Thereafter, readjudicate the claim.  If 
the desired benefit is not granted, then 
issue the Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims folder should be 
returned to this Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




